                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

ADACEL, INC. and ADACEL SYSTEMS,
INC.,

       Plaintiffs,

v.                                                      Case No: 6:18-cv-1176-Orl-40TBS

ADSYNC TECHNOLOGIES, INC.,

       Defendant.


                                           ORDER

       Plaintiffs Adacel, Inc. and Adacel Systems, Inc. allege that Defendant Adsync

Technologies, Inc. misappropriated and stole their trade secrets and the opportunity to

contract to provide product to the Federal Aviation Administration (Doc. 14). Defendant

describes the parties as “highly sophisticated technology companies, whose relationship

and course of dealing can be reasonably anticipated to have generated extensive ESI

relevant to the claims and defenses at issue in this litigation” (Doc. 39 at 1-2). Plaintiffs

agree that they are “highly sophisticated technology companies” (Doc. 40 at 9).

       Pending before the Court is Defendant’s Motion to Compel Appropriate E-

Discovery Protocol (Doc. 39). Specifically, Defendant is requesting an order compelling

the parties to engage third party e-discovery vendors for document collection and

processing and that the Court set a date by which the parties must reach agreement

concerning document custodians and search terms (Id., at 9). As grounds for its motion,

Defendant represents that a number of discovery issues, including the identification of

appropriate document custodians and search terms, have gone unresolved for at least
one month (Id., at 2). Defendant also represents that Plaintiffs have provided deficient

responses to a number of Defendant’s discovery requests (Id.).

       It is obvious that the parties are in substantial disagreement concerning a number

of discovery issues and that judicial intervention may ultimately be required. But

Defendant’s motion is premature. Nobody has filed a motion to compel discovery, or to

the Court’s knowledge, held the meet-and-confer required before such a motion could be

filed. Instead, Defendant is precipitately seeking relief not expressly contemplated in the

Federal Rules of Civil Procedure. While the relief Defendant seeks may in the long run

prove necessary, we are not there yet.

       The parties are reminded that “the discovery process in federal court is designed

to be self-regulating.” Darquea v. National Securities Corp. of Washington, No. 09-80025-

CIV-MARRA/JOHNSON, 2010 WL 11506008, at *1 (S.D. Fla. Feb. 8, 2010). Discovery is

supposed to “be conducted extrajudicially” U.S. v. Pepper’s Steel & Alloys, Inc., 132

F.R.D. 695, 696 (S.D. Fla. 1990); with “a minimum of judicial intervention.” Knight v.

Docu-Fax, Inc., 838 F.Supp. 1579, 1581 (N.D. Ga. 1993). This can only be accomplished

if the parties exhaust all reasonable avenues for dispute resolution before bringing a

discovery dispute to the Court. Because that hasn’t happened, Defendant’s motion is

DENIED without prejudice.

       Although the motion has been denied, the Court will offer the parties some

guidance. They are advised that the undersigned has endorsed The Sedona Conference

Cooperation Proclamation. As the Proclamation explains, counsel can and should act

cooperatively while still zealously advocating for their clients. The Court also commends

to counsel: (1) The Sedona Conference Commentary on Achieving Quality in the E-

Discovery Process; (2) The Sedona Conference Database Principles; (3) The Sedona



                                            -2-
Conference Principles for Electronic Document Production, Third Edition; and (4) The

Sedona Conference Commentary on the Use of Search and Retrieval Methods in E-

Discovery which provides, inter alia:

              Practice Point 2. Success in using any automated search
              method or technology will be enhanced by a well thought out
              process with substantial human input on the front end.

              Practice Point 6. Parties should make a good faith attempt to
              collaborate on the use of particular seach and information
              retrieval methods, tools and protocols (including as to key
              words, concepts, and other types of search parameters).

The Sedona Conference, http://www.thesedonconference.og. The Court also refers the

parties to the Principles for the Discovery of Electronically Stored Information in Civil

Cases published by the United States District Court for the District of Maryland.

       DONE and ORDERED in Orlando, Florida on March 28, 2019.




Copies furnished to Counsel of Record




                                             -3-
